To vacate an order quashing an information, which charged •that the respondent was engaged in the business of selling liquors without having made, executed and delivered to the treasurer the bond required by law.
Granted April 17, 1897.
The bond filed was signed by two sureties only, one of whom was a surety upon more than two other bonds.
Held, that the provision of the statute (How. Stat. Sec. 2283 d 1), which prohibits the acceptance of the same surety on more than two bonds is not unconstitutional, and that a party desiring to engage in the business must see to it, at his peril, that the bond when presented complies in all essential particulars with the law.